      Case 1:21-cv-02526-LMM-RDC Document 20 Filed 08/17/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


RONALD LEE COOPER,


                                 Plaintiff,
vs.
                                                    Civil Action No.:
EQUIFAX INFORMATION                             I
SERVICES, LLC; EXPERIAN                             1:21-cv-02526-LMM-RDC
INFORMATION SOLUTIONS, INC;
and TRANS UNION, LLC,


                              Defendants.



         NOTICE OF SETTLEMENT AS TO TRANS UNION, LLC ONLY

      PLEASE TAKE NOTICE that Plaintiff Ronald Lee Cooper and Defendant

Trans Union, LLC have reached a settlement to resolve Plaintiff’s claims.

      Plaintiff and Defendant anticipate that they will execute and perform a final

settlement within sixty (60) days of the date of this notice, at which time the parties

will file a Stipulation for Dismissal.

 /s/ Joseph P. McClelland                     /s/ Michael Merar
 Joseph P. McClelland                         Michael Merar
 Georgia Bar No.: 483407                      mmerar@qslwm.com
 545 N. McDonough Street, Suite 210           Georgia Bar No. 966038
 Decatur, Georgia 30030                       Quilling, Selander, Lownds, Winlsett &
 Telephone: (770) 775-0938                    Moser, P.C.
 Facsimile: (770) 775-0938                    6900 North Dallas Parkway, Suite 800
     Case 1:21-cv-02526-LMM-RDC Document 20 Filed 08/17/21 Page 2 of 2




joseph@jacksonlaws.com                     Plano, Texas 75024
Counsel for Plaintiff                      (214) 560-5443
                                           (214) 871-2111 Fax




                         CERTIFICATE OF SERVICE

      I hereby certify that on August 17, 2021, I filed a true and correct copy of the

foregoing Notice of Settlement with the Court’s Electronic Case Filing system,

which will send a Notice of Electronic Filing to, and thereby effect service upon, all

parties through their counsel of record.

      I additionally certify that the above-referenced document has been prepared

in Times New Roman (14 point) font and this satisfies the font size requirements of

this Court.



                                       /s/ Joseph P. McClelland
                                       Joseph P. McClelland
